Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Chinese examiner has offered at least US 2016/0298514 A1 as a primary no. 1 reference against at least the Applicants’ independent claim 1 in the Chinese office action for corresponding application no. 2018 80036856.0.  The Chinese examiner directed the reader’s attention to at least figures 1-3 within this US 2016/0298514 A1.  Figure 1 shows an exhaust gas treatment train for abating the emission of pollutants present in an exhaust gas emitted from a combustion source, wherein the exhaust gas treatment train (sequentially) includes a means (48) for introducing hydrogen into the exhaust gas; an oxidation catalyst (44) and an ammonia-based SCR catalyst (46) for the abatement of NOx (please note at least paragraph numbers 59, 60 and 64 in this US 2016/0298514 A1).  However, the Applicants’ independent claim 1 in this instant application (U. S. serial number 16-500,340) has been amended to also recite that there is provided one first SCR catalyst comprising a platinum group metal component dispersed on a refractory metal oxide and also a second SCR catalyst comprising a base-metal containing molecular sieve – and at least these particular features present in at least the Applicants’ independent claim 1 are not taught or suggested in this US 2016/0298514 A1 reference.  Hence, the U. S. examiner will not offer any rejections against any of the Applicants’ claims based on the teachings provided in this US 2016/0298514 A1 reference.  The other references mentioned in the Chinese office action for corresponding application no. 2018 80036856.0 (i. e. reference numbers 2 and 3) were presumably considered less relevant by the Chinese examiner to those claims as compared to the disclosure of the primary no. 1 reference (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736